 

Exhibit 10.18

ENANTA PHARMACEUTICALS, INC.

 

2012 Equity Incentive Plan

Performance Share Unit Certificate

 

 

 

 

PSU Certificate Number:  PSU

_____ PSUs

 

This Performance Share Unit Certificate confirms that Enanta Pharmaceuticals,
Inc. (the “Company”), a Delaware corporation, has granted to the person named
below (“Participant”) an award (this “Award”) of the number of Performance Share
Units (“PSUs”) set forth above pursuant to the Company’s 2012 Equity Incentive
Plan (the “Plan”), each PSU representing the right to receive one share of the
Company’s Common Stock, $.01 par value per share (the “Common Stock”), subject
to adjustment as provided below and subject to the definitions and terms and
conditions set forth or otherwise referenced below.

 

Name of Participant:  

Address:

Target Number of PSU Shares:

 

Vesting Schedule:



Performance Period:     On or before December 31, ____.

R&D Milestones:          

 

 

Settlement:  

All vested PSUs will settle, and the underlying shares of the Company’s Common
Stock will be issued to the Participant, subject to Participant’s continued
employment with the Company, and subject to tax withholding, on the later date
(the “Settlement Date”) of (A) the first February 12 (or if such date is not a
trading day, then the first trading day thereafter) after the close of the
Company’s __________fiscal year or (B) if there is any change in the Company’s
fiscal year, the first day of the third calendar month after the close of the
Company’s _________ fiscal year.

 

     By acceptance of this Award, Participant agrees to all the terms and
conditions hereof, including, without limitation, those set forth in the Plan
and in the accompanying Terms and Conditions of PSU Award.

 

ENANTA PHARMACEUTICALS, INC.

 

By:_________________________________

Title:

 

Dated:  




--------------------------------------------------------------------------------

 

ENANTA PHARMACEUTICALS, INC.

Terms and Conditions of PSU Award

 

1. The Plan. In the event of any conflict between the terms of the Plan and this
Award, the terms of the Plan shall govern. The Committee administers the Plan
and its determinations regarding the operation of the Plan are final. Subject to
the limitations set forth in the Plan, the Committee may amend the Plan or this
Award. Capitalized terms used but not defined herein shall have the meaning set
forth in the Plan. Copies of the Plan may be obtained upon written request
without charge from the Secretary of the Company.

 

2. No Rights as Stockholder or Employee. Participant shall not have any of the
rights or privileges of a stockholder of the Company with respect to the PSUs
granted pursuant to this Award unless and until shares of Common Stock have been
issued and delivered to Participant.  The rights of Participant with respect to
the PSUs subject to this Award shall remain forfeitable at all times prior to
the date on which such rights vest and settle in accordance with Sections 4, 5
and 6. Participant shall not have any rights to continued employment by the
Company by virtue of the grant of this Award.

 

3. Settlement of PSUs: Issuance of Common Stock. No shares of Common Stock shall
be issued to Participant except to the extent that the PSUs vest in accordance
with the Vesting Schedule, which is set forth on the accompanying certificate
for this Award. Subject to Section 7 below, and only if Participant remains
continuously employed by the Company until the Settlement Date (except as set
forth in Section 4 and 6 below), the Company shall deliver to Participant, on or
promptly after the Settlement Date, the vested shares of Common Stock
represented by the whole PSUs that have vested on or before such date. The value
of any fractional share of Common Stock that is vested shall be paid in cash at
the time the whole shares are delivered to Participant. The shares of Common
Stock issued on settlement of vested PSUs shall be free of all restrictions on
transferability and forfeiture under this Award.  

 

4. Termination due to Disability, or Death.  In the event Participant’s
employment is terminated by reason of disability or death, the vesting of the
PSUs, including any dividend equivalent PSUs, will be prorated based on the
number of days during the Performance Period that the Participant spent on the
active payroll of the Company.  Issuance of any vested shares of Common Stock
will be made at the same time as settlement would have been made had Participant
not had a termination of employment and will in all respects be subject to the
Company’s actual R&D Milestones achieved during the full Performance Period.  
"Disability" means a disability entitling Participant to benefits under the
long-term disability policy sponsored by the Company that applies to
Participant.

 

5. Other Termination of Employment. If, prior to settlement of the PSUs on the
Settlement Date, Participant ceases to be an employee of the Company for any
reason (voluntary or involuntary), then except as set forth in Section 4 above,
Participant’s rights to all of the unvested PSUs shall be immediately and
irrevocably forfeited.   Dividend-equivalent PSUs will be forfeited and canceled
along with the PSUs with which they are associated.

 

6. Change in Control.  In the event of a Change in Control (as such term is
defined in the Participant’s employment agreement) affecting the Company’s
outstanding Common Stock, the Committee shall (i) provide for the acceleration
of any time period relating to the payment of the Award and shall issue the
Target Number of PSU Shares subject to the Award, or such greater number as the
Committee may determine  have already vested upon achievement of more than one
of the R&D Milestones, immediately before the closing of the transaction
resulting in the Change of Control, subject to applicable tax withholding, or
(ii) provide for payment to the Participant of cash or other property with a
fair market value equal to the Target Number of PSU Shares, or such greater
number, as the case may be, subject to the Award immediately before such
closing.

 

7.  Adjustments in Number of Shares Subject to the Award.  The number of PSUs
subject to the Award will be adjusted proportionately for any increase or
decrease in the number of issued shares of Common Stock resulting from any stock
split, combination or exchange of shares, consolidation, spin-off or
recapitalization of shares, or any similar capital adjustment or the payment of
any stock dividend.

 

8.  Restriction on Transfer. The PSUs are not transferable by Participant
otherwise than by will or the laws of descent and distribution. The naming of a
Designated Beneficiary does not constitute a transfer.

 

9. Income Tax Matters. In order to comply with all withholding requirements
under applicable federal and state income tax laws and regulations, the Company
shall withhold such number of the shares of Common Stock otherwise issuable on
the Settlement Date, valued at their fair market value on the Settlement Date,
as the Company determines is consistent with then applicable federal and state
income tax withholding requirements.

 

--------------------------------------------------------------------------------

 

10. Section 409A. In the event that the Committee determines that any amounts
will be immediately taxable to Participant under Section 409A of the Code and
related Department of Treasury guidance (or subject Participant to a penalty tax
thereunder) in connection with the grant, vesting or settlement of the PSUs or
any provision of this Award or the Plan, the Company may (i) adopt such
amendments to this Award (having prospective or retroactive effect) that the
Committee determines to be necessary or appropriate to preserve the intended tax
treatment of the PSUs and/or (ii) take such other actions as the Committee
determines to be necessary or appropriate to comply with the requirements of
Section 409A of the Code and related Department of Treasury guidance, including
such Department of Treasury guidance and other interpretive materials as may be
issued after the date on which such PSUs were granted.

 

11. Conditions for Issuance of Shares. The Company shall not be required to
deliver any shares of Common Stock upon vesting of any PSUs until (i) such
shares of Common Stock have been admitted to listing on all stock exchanges on
which the Common Stock is then listed and (ii) the requirements of any federal
or state securities laws, rules or regulations or other laws or rules (including
the rules of any securities exchange) as may be determined by the Company to be
applicable are satisfied, provided however, that the Company may only so delay
delivery of shares of Common Stock to the extent that such deferral complies
with the provisions of Section 409A of the Code and related Department of
Treasury guidance. Except as provided in the preceding sentence, in no event
will shares of Common Stock be delivered later than the date that is two and
one-half (2 1/2) months from the end of the calendar year in which the
applicable PSUs vest. Any shares of Common Stock delivered under this Award may
be subject to such stop transfer restrictions as counsel for the Company shall
consider necessary to comply with any applicable law.

 

12. Clawback Policy.  This Award and any Common Stock issued hereunder is
subject to any so-called “clawback policy” that may be adopted by the Company’s
Board of Directors, as amended from time to time.

 

13. Notices. Any written notices provided for in this Award that are sent by
mail shall be deemed received three business days after mailing, but not later
than the date of actual receipt. Notices shall be directed, if to Participant,
at the Participant’s address indicated by the Company’s records and, if to the
Company, at the Company’s principal executive office.

 

14. Miscellaneous. The right of Participant to receive shares of Common Stock
pursuant to this Award is an unfunded and unsecured obligation of the Company.
The Participant shall have no rights under this Award other than those of an
unsecured general creditor of the Company. Subject to the restrictions on
transfer set forth herein, this Award shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

 

15. Governing Law. This Award shall be governed by and construed in accordance
with the laws of the State of Delaware and applicable federal law, without
regard to choice-of-law principles.

 

16. Severability. If one or more of the provisions of this Award shall be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and the invalid, illegal or unenforceable provisions shall be
deemed null and void; however, to the extent permissible by law, any provisions
which could be deemed null and void shall first be construed, interpreted or
revised retroactively to permit this Award to be construed so as to foster the
intent of this Award and the Plan.

 

Updated January 2017